                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 1 of 11




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           SAN JOSE DIVISION

                                   4                                                         Case No. 5:19-cv-06771-EJD
                                        JOEL GOOBICH,
                                   5              Plaintiff,                                 ORDER DENYING MOTION OF
                                              v.                                             PLAINTIFF JOEL GOOBICH FOR
                                   6
                                                                                             DEFAULT JUDGMENT OR, IN THE
                                   7    EXCELLIGENCE LEARNING                                ALTERNATIVE, TO COMPEL
                                        CORPORATION,                                         ARBITRATION, AND FOR
                                   8              Defendant.                                 ATTORNEYS’ FEES
                                   9                                                         Re: Dkt. No. 29

                                  10           Pursuant to Rule 55 of the Federal Rules of Civil Procedure, Plaintiff Joel Goobich

                                  11   (“Plaintiff”) filed a motion for default judgment against Defendant Excelligence Learning

                                  12   Corporation (“Defendant”), or in the alternative, to compel arbitration. Dkt. No. 29 (“Motion”).
Northern District of California
 United States District Court




                                  13   The Court takes the matter under submission for decision without oral argument pursuant to Civil

                                  14   Local Rule 7-1(b). For the reasons below, Plaintiff’s motion is DENIED.

                                  15     I.   BACKGROUND

                                  16          Plaintiff is a Texas resident and inventor of, among other things, proprietary paint

                                  17   formulas. Compl., Dkt. No. 1, ¶ 1. Defendant, formerly known as QTL Corporation, is a

                                  18   Delaware corporation with is primary place of business in Monterey, California. Id. at ¶ 2.

                                  19          On December 1, 1998, Plaintiff and Defendant entered an employment agreement (“EA”),

                                  20   by which Plaintiff assigned to Defendant his rights, title, and interest in a limited set of his

                                  21   proprietary paint formulations in exchange for commissions on certain of Defendant’s products for

                                  22   a period of twenty-five years. Id. at ¶¶ 13-15. The EA made Defendant the exclusive licensee of

                                  23   any proprietary paint formulas created by Plaintiff after December 1, 1998. Id. at ¶ 17. In order to

                                  24   verify the commissions owed to Plaintiff, the EA grants Plaintiff the right to examine Defendant’s

                                  25   books and records within 15 days of his written request. Id. at ¶ 14. The EA also includes an

                                  26   arbitration clause, which states:
                                                  Any dispute arising out of this Agreement shall be resolved through binding
                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                                        1
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 2 of 11




                                                 arbitration pursuant to the rules of the American Arbitration Association in
                                   1             effect at the time the dispute is submitted to arbitration. The parties shall
                                   2             share the costs of such arbitration equally.
                                       Declaration of Joel Goobich (“Goobich Decl.”), Ex. A, Dkt. No. 31-1 at 8. The EA further states
                                   3
                                       that it shall be governed by the laws of the United States and the State of California. Ibid.
                                   4
                                              Plaintiff alleges Defendant misrepresented, concealed, and failed to disclose material facts
                                   5
                                       related to the amount of money owed to Plaintiff and, as a result, significantly underpaid Plaintiff.
                                   6
                                       Goobich Decl., ¶¶ 21-32, Dkt. No. 31. Plaintiff further alleges that Defendant has used Plaintiff’s
                                   7
                                       proprietary formulas to create new formulations, which are substantively derived from and
                                   8
                                       materially the same as Plaintiff’s formulations. Id. at ¶ 33. Plaintiff alleges that these new
                                   9
                                       formulations are within the scope of the EA and that Defendant is obligated to pay Plaintiff
                                  10
                                       commissions on products utilizing the new formulations. Id. at ¶ 34.
                                  11
                                              On February 22, 2019, Plaintiff wrote to Defendant, requesting to inspect Defendant’s
                                  12
Northern District of California
 United States District Court




                                       books and records. Goobich Decl., Ex. B, Dkt. No. 31-2. After some initial back-and-forth,
                                  13
                                       Defendant provided Plaintiff with a limited number of records. Goobich Decl., Ex. C, Dkt. No.
                                  14
                                       31-3. From these records, Plaintiff concluded that he had been underpaid by at least $100,000.
                                  15
                                       Ex. D. On or by May 30, 2019, Defendant wired Plaintiff $27,874 for the undisputed amount of
                                  16
                                       prior royalties that had not been paid. Goobich Decl., Exs. G–I, Dkt. Nos. 31-7–31-9. On June
                                  17
                                       18, 2019, Plaintiff notified Defendant that, according to his calculations, he was actually
                                  18
                                       underpaid by over $150,000 and requested that Defendant provide certain identified documents so
                                  19
                                       that Plaintiff could more accurately determine what commissions were improperly withheld or
                                  20
                                       underreported. Declaration of David A. Randall (“Randall Decl.”), Ex. J, Dkt. No. 32-1.
                                  21
                                       Defendant told Plaintiff that it would examine the data Plaintiff provided and would respond by
                                  22
                                       June 20, 2019, however, Defendant did not respond by that date. Opposition to Plaintiff’s Motion
                                  23
                                       for Default Judgement or, in the Alternative, to Compel Arbitration (“Opposition”), Ex. 4–5, 7;
                                  24
                                       Dkt. No. 43-2.
                                  25
                                              After additional email communication between the parties, Plaintiff remained dissatisfied
                                  26
                                       with Defendant’s alleged failure to provide sufficient records or payment. On July 23, 2019,
                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                                         2
                                             Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 3 of 11




                                   1   Plaintiff filed for a Request for Arbitration with the American Arbitration Association (“AAA”)

                                   2   under the AAA Employment Arbitration Rules. Randall Decl. at ¶ 19.

                                   3            Following the Request for Arbitration, Plaintiff’s counsel and Defendant’s counsel had

                                   4   “several telephone conversations” regarding arbitration procedures. Declaration of Jared W.

                                   5   Speier (“Speier Decl.”), ¶ 9, Dkt. No. 43-1. Plaintiff maintained that Defendant was responsible

                                   6   for the cost of arbitration proceedings under the Employment Rules of the AAA, pursuant to

                                   7   which Plaintiff filed the Request for Arbitration. Id. Defendant believed that the Employment

                                   8   Rules of the AAA were inapplicable because the dispute involves Plaintiff’s ownership of

                                   9   intellectual property, not his employment. Id. at ¶ 11. Defendant further explained that the EA

                                  10   expressly provides that the parties are to split the cost of arbitration equally. Id. at ¶ 9. Therefore,

                                  11   Defendant sought to arbitrate pursuant to the AAA Commercial Arbitration Rules, which it

                                  12   believed better reflected the nature of the dispute and the arbitration agreement. Opposition at 6-
Northern District of California
 United States District Court




                                  13   8.1

                                  14            The AAA conducted a preliminary administrative review and determined that the dispute

                                  15   should be administered in accordance with the Employment Rules. Compl., Ex. 9, Dkt. No. 1-9.

                                  16   The AAA acknowledged receipt of Plaintiff’s portion of the filing fee ($300) and requested that

                                  17   Defendant pay its portion of the filing fee ($1,900) on or before August 8, 2019 in order to

                                  18   proceed with the arbitration. Id. On August 9, 2019, the AAA alerted the parties that it had not

                                  19   yet received Defendant’s filing fee, and requested that the fee be paid by August 23, 2019.

                                  20
                                       1
                                  21       The Commercial Arbitration Rules provide that the expenses of the arbitration “shall be borne

                                  22   equally by the parties, unless they agree otherwise,” while the Employment Arbitration Rules state

                                  23   that expenses “shall be borne by the employer or company, unless otherwise agreed by the parties

                                  24   post-dispute.” Compare Commercial Arbitration Rules Fee Schedule, available at

                                  25   https://www.adr.org/sites/default/files/Commercial_Arbitration_Fee_Schedule_1.pdf,

                                  26   with Employment Arbitration Rules Fee Schedule, available at

                                  27   https://www.adr.org/sites/default/files/Employment_Fee_Schedule1Nov19_2.pdf.
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                                       3
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 4 of 11




                                   1   Compl., Ex. 10, Dkt. No. 1-10. On August 30, 2019, after not receiving the requested filing fee,

                                   2   the AAA administratively closed the file and refunded Plaintiff’s filing fee. Compl., Ex. 11, Dkt.

                                   3   No. 1-11.

                                   4          Following the AAA’s dismissal of the case, on October 18, 2019, Plaintiff filed the present

                                   5   action against Defendant bringing claims for (1) Accounting; (2) Breach of Contract; (3) Breach of

                                   6   Implied Covenant of Good Faith and Fair Dealing; (4) Tortious Breach of Covenant of Good Faith

                                   7   and Fair Dealing; (5) Intentional Misrepresentation/Fraud; (6) Negligent Misrepresentation; (7)

                                   8   Misappropriation of Trade Secrets; (8) Misappropriation of Trade Secrets under the Federal

                                   9   Defendant Trade Secrets Act; (9) Unfair Competition; (10) Unjust Enrichment; and (11)

                                  10   Fraudulent Concealment.

                                  11          Defendant filed its Answer (Dkt. No. 12) and soon thereafter, Plaintiff filed a Motion to

                                  12   Strike Defendant’s Affirmative Defenses. Dkt. No. 16. On March 30, 2020, this Court granted
Northern District of California
 United States District Court




                                  13   Plaintiff’s Motion to Strike with leave to amend. Dkt. No. 40.

                                  14          On February 18, 2020, Plaintiff filed this Motion for Default Judgment or, in the

                                  15   Alternative, to Compel Arbitration, and for Attorney’s Fees. Plaintiff argues that Defendant’s

                                  16   failure to pay the arbitration filing fee is a material breach of contract punishable by terminating

                                  17   sanctions and an order for attorneys’ fees, pursuant to the recently enacted California Code of

                                  18   Civil Procedure (“CCP”) § 1281.99(b)(2)(B). Defendant opposes the Motion, arguing that CCP §

                                  19   1281.99 is not retroactive, is preempted by the Federal Arbitration Act (“FAA”), and is

                                  20   unconstitutional.

                                  21    II.   DISCUSSION

                                  22          Plaintiff contends that he is entitled to terminating sanctions and attorneys’ fees pursuant to

                                  23   California Code of Civil Procedure (“CCP”) §§ 1281.97-99 because Defendant failed to pay the

                                  24   arbitration filing fee, which constitutes a material breach of the parties’ arbitration agreement.

                                  25   Motion at 10-12. In the alternative, Plaintiff seeks to compel arbitration pursuant to CCP §

                                  26   1281.97(b)(2), under which Defendant would be required to pay Plaintiff’s reasonable attorneys’

                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          4
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 5 of 11




                                   1   fees and the costs of arbitration. Motion at 12-13. Plaintiff also seeks the attorneys’ fees and

                                   2   costs that he incurred as a result of Defendant’s alleged breach of the arbitration provision under

                                   3   the same statute. Motion at 13-15.

                                   4          CCP §§ 1281.97-99 (the “Statutes”) state in relevant part

                                   5              (a) In an employment or consumer arbitration that requires, either expressly
                                                  or through application of state or federal law or the rules of the arbitration
                                   6
                                                  administrator, the drafting party to pay certain fees and costs before the
                                   7              arbitration can proceed, if the fees or costs to initiate an arbitration
                                                  proceeding are not paid within 30 days after the due date, the drafting party
                                   8              is in material breach of the arbitration agreement, is in default of the
                                                  arbitration, and waives its right to compel arbitration under Section 1281.2.
                                   9
                                  10              (b) If the drafting party materially breaches the arbitration agreement and is
                                                  in default under subdivision (a), the employee or consumer may …
                                  11                    (1) Withdraw the claim from arbitration and proceed in a court of
                                                        appropriate jurisdiction.
                                  12                    (2) Compel arbitration in which the drafting party shall pay reasonable
Northern District of California
 United States District Court




                                                        attorney’s fees and costs related to the arbitration.
                                  13              [. . .]
                                  14              (d) If the employee or consumer proceeds with an action in a court of
                                                  appropriate jurisdiction, the court shall impose sanctions on the drafting
                                  15              party in accordance with Section 1281.99

                                  16   Section 1281.99 states:

                                  17              (a) The court shall impose a monetary sanction against a drafting party that
                                                  materially breaches an arbitration agreement pursuant to subdivision (a)
                                  18              of Section 1281.97 . . . by ordering the drafting party to pay the reasonable
                                                  expenses, including attorney’s fees and costs, incurred by the employee or
                                  19
                                                  consumer as a result of the material breach.
                                  20
                                                  (b) In addition to the monetary sanction described in subdivision (a), the
                                  21              court may order any of the following sanctions against a drafting party that
                                                  materially breaches an arbitration agreement pursuant to subdivision (a)
                                  22              of Section 1281.97 . . . unless the court finds that the one subject to the
                                  23              sanction acted with substantial justification or that other circumstances
                                                  make the imposition of the sanction unjust.
                                  24                  [. . .]
                                                      (2) A terminating sanction by one of the following orders:
                                  25                          [. . .]
                                                              (B) An order rendering a judgment by default against the
                                  26                          drafting party.
                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          5
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 6 of 11




                                   1           Defendant argues that Plaintiff is not entitled to any of the relief he seeks under the

                                   2   Statutes because the Statutes did not take effect until January 1, 2020 and may not be applied

                                   3   retroactively to the events in this case. Opposition at 11-16. “There is a traditional presumption

                                   4   against the retroactive application of legislation.” Gadda v. State Bar of Cal., 511 F.3d 933, 937

                                   5   (9th Cir. 2007) (citing Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994)). “In the absence

                                   6   of an express retroactivity provision, California legislation is presumed to operate prospectively

                                   7   ‘unless it is very clear from extrinsic sources that the Legislature or the voters must have intended

                                   8   a retroactive application.’” Goldman v. Standard Ins. Co., 341 F.3d 1023, 1028-29 (9th Cir. 2003)

                                   9   (citing In re Eastport Assocs., 935 F.2d 1071, 1079 (9th Cir.1991)); see also Abernathy v.

                                  10   DoorDash, Inc., 2020 WL 619785, at *1-3 (N.D. Cal. Feb. 10, 2020) (“A retrospective operation

                                  11   will not be given to a statute which interferes with antecedent rights . . . unless such be ‘the

                                  12   unequivocal and inflexible import of the terms, and the manifest intention of the legislature.’”)
Northern District of California
 United States District Court




                                  13   (quoting United States v. Sec. Indus. Bank, 459 U.S. 70, 7 (1982)).

                                  14           At least one Court in this District has held that the Statutes do not apply retroactively.

                                  15   Abernathy, 2020 WL 619785, at *1-3. In that case, plaintiffs were independent contractors of

                                  16   defendant DoorDash, whose contracts all contained an arbitration clause. Ibid. Much like the

                                  17   present case, Plaintiffs each filed for arbitration and paid their portion of the filing fee but

                                  18   DoorDash refused to pay the remainder of the fee required to initiate the proceedings and the case

                                  19   was administratively closed by AAA in 2019. Ibid. Plaintiffs sought to compel arbitration and

                                  20   requested that DoorDash pay all attorneys’ fees and costs related to arbitration pursuant to §§

                                  21   1281.97(b)(2). Ibid. The Court granted the motion to compel arbitration but denied Plaintiffs’

                                  22   request for DoorDash to pay all attorneys’ fees and costs related to arbitration because the Statutes

                                  23   “[do] not apply retroactively and here, the events at issue all occurred prior to the enactment of the

                                  24   bill.” Id. at *3.

                                  25           Plaintiff argues that Abernathy should not be determinative here because the Court did not

                                  26   consider the two arguments that Plaintiff now raises. Corrected Reply in Support of Plaintiff’s

                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          6
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 7 of 11




                                   1   Motion for Default Judgement or Compel Arbitration (“Reply”) at 9 n.5, Dkt. No. 46. First,

                                   2   Plaintiff argues that the Statutes apply retroactively because they merely declare existing law.

                                   3   Motion at 10. Plaintiff points to West Security Bank v. Superior Court, in which the California

                                   4   Supreme Court found that “where a statute provides that it clarifies or declares existing law, ‘it is

                                   5   obvious that such a provision is indicative of a legislative intent that the amendment apply to all

                                   6   existing causes of action from the date of its enactment.’” W. Sec. Bank v. Superior Court, 15 Cal.

                                   7   4th 232, 244 (1997) (quoting Cal. Emp’t Stabilization Com. v. Payne, 31 Cal. 2d 210, 214 (1947)).

                                   8   In that case, immediately following the California Court of Appeals’ decision, the Legislature

                                   9   passed a bill that plainly stated its intent to “abrogate the holding” of the Court of Appeals and “to

                                  10   confirm and clarify the law” at issue in the case. Id. at 242. The California Supreme Court found

                                  11   that these statements demonstrated the legislatures intent for the law to apply retroactively and

                                  12   therefore, reversed the Court of Appeals’ decision on that basis.
Northern District of California
 United States District Court




                                  13          Likewise, in California Employment Stabilization Commission v. Payne, the California

                                  14   Supreme Court held a provision to apply retroactively because of the legislature’s express intent to

                                  15   clarify existing law. Cal. Emp’t Stabilization Com., 31 Cal. 2d at 210. In that case, the Court

                                  16   considered whether to retroactively apply an amendment to the California Unemployment

                                  17   Insurance Code. Ibid. The legislature stated in the amendment that it was “merely a clarification

                                  18   of the original intention of the legislature rather than a substantive change and such section shall

                                  19   be construed for all purposes as though it had always read as hereinbefore set forth.” Id. at 213.

                                  20   The Court noted that the amendment, which clearly changed the existing code, could be applied

                                  21   retroactively because the statement unambiguously indicated the legislature’s intent that the

                                  22   modification be so applied. Id. at 214.

                                  23          Unlike in West Security Bank and California Employment Stabilization Commission, the

                                  24   Statutes in the present case do not in any way indicate that they were intended to clarify existing

                                  25   law. There is nothing in the text of the Statutes themselves, and Plaintiff has not presented any

                                  26   evidence from the legislative history suggesting that the Statutes were intended to apply

                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          7
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 8 of 11




                                   1   retroactively. Plaintiff points to case law that suggests that the failure to pay arbitration filing fees

                                   2   constituted a material breach before the Statutes were enacted. While it may be true that the

                                   3   failure to pay filing fees had already been found by some courts to be a material breach of an

                                   4   arbitration provision, Plaintiff points to no case predating the Statutes where terminating sanctions

                                   5   and attorneys’ fees were imposed upon the breaching party as a result. Because there is no

                                   6   indication that the Statutes declared existing law, nor that the legislature intended them to do so,

                                   7   the Court finds that the Statutes may not be applied retroactively on those grounds.

                                   8           Plaintiff next argues that even in the absence of clear intent from the Legislature, courts

                                   9   may apply a statute retroactively if it is “remedial in nature.” Motion at 10. Defendant does not

                                  10   specify what exactly he means by “remedial in nature,” but argues that the Statutes are remedial

                                  11   because they “do[] not affect [Defendant’s] substantive rights.” Id. at 11.

                                  12           Plaintiff cites Federal Deposit Insurance Corporation v. New Hampshire Insurance
Northern District of California
 United States District Court




                                  13   Company in support of this proposition. 953 F.2d 478 (9th Cir. 1991). In that case, the Ninth

                                  14   Circuit decided to apply a new statute of limitations provision retroactively because “there [was]

                                  15   no clear indication that Congress intended that the statute of limitations apply only prospectively.”

                                  16   Id. at 487. In so holding, the Ninth Circuit relied heavily on the United States Supreme Court’s

                                  17   statement in Bradley v. School Board of the City of Richmond that “a court is to apply the law in

                                  18   effect at the time it renders its decision, unless doing so would result in manifest injustice or there

                                  19   is statutory direction or legislative history to the contrary.” Id. at 486-88; see Bradley v. School

                                  20   Bd. of the City of Richmond, 416 U.S. 696 (1974). However, the Supreme Court has since

                                  21   clarified that “Bradley did not take issue with the long line of decisions applying the presumption

                                  22   against retroactivity,” but rather defined one situation in which a retroactive application was

                                  23   appropriate. Landgraf v. USI Film Prod., 511 U.S. 244, 278 (1994). The Landgraf court

                                  24   concluded that the key question is “whether [retroactive application] would impair rights a party

                                  25   possessed when he acted, increase a party’s liability for past conduct, or impose new duties with

                                  26   respect to transactions already completed.” Id. at 280 (emphasis added). Here, there is no

                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          8
                                          Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 9 of 11




                                   1   question that the Statutes, which introduce terminating sanctions, attorneys’ fees, and other

                                   2   penalties for material breach of an arbitration agreement, would increase Defendant’s liability for

                                   3   its past conduct.

                                   4          Plaintiff cites a number of other cases involving the retroactive application of statutes of

                                   5   limitations or other procedural rules. Motion at 10. In Friel v. Cessna Aircraft Co., the Ninth

                                   6   Circuit held that a new law altering the statute of limitations at issue could be applied retroactively

                                   7   because “statutes of limitation are usually considered remedial” and “do[] not otherwise alter

                                   8   substantive rights.” 751 F.2d 1037, 1039 (9th Cir.1985). In United States v. Blackwell, the Court

                                   9   relied on Friel in retroactively applying a statute that extended the length of time the defendant

                                  10   could be held liable on a fine. 852 F.3d 1164 (9th Cir. 2017). The Blackwell court found that the

                                  11   statute could be applied retroactively, because while the statute “increased the time period over

                                  12   which the government could collect [the] fines and restitution,” the defendant “remained liable for
Northern District of California
 United States District Court




                                  13   the same amount of fines and restitution as he was prior to the enactment.” Id. at 1166.

                                  14          Plaintiff does not point to any case extending these holdings beyond statutes of limitation

                                  15   or procedural changes to the law. Unlike the statutes of limitation at issue in Friel and Blackwell,

                                  16   the Statutes at issue in this case are neither purely procedural nor remedial. The Statutes

                                  17   specifically increase the liability that Defendant faces for failing to pay arbitration fees by

                                  18   categorically declaring that failure to be a material breach of contract. See Landgraf, 511 U.S at

                                  19   280. While the Statutes do affect the remedies available to Plaintiff for that failure to pay,

                                  20   retroactive application would impermissibly subject Defendant to increased liability for its past

                                  21   conduct.

                                  22          Thus, in accordance with Abernathy, the Court finds that that the Statutes on which

                                  23   Plaintiff bases his motion do not apply retroactively. Abernathy, 2020 WL 619785, at *3. Both

                                  24   Plaintiff’s request for arbitration and Defendant’s failure to pay the fees occurred in 2019, before

                                  25   the statutes went into effect. Thus, Plaintiff is not entitled to any relief under the Statutes and his

                                  26   Motion is DENIED in full.

                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          9
                                         Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 10 of 11




                                   1   III.   ORDER TO SHOW CAUSE

                                   2          Although the Statues do not provide Plaintiff the specific relief he seeks, Plaintiff is still

                                   3   able to compel arbitration. CCP § 1281.2 states, in relevant part:

                                   4              “On petition of a party to an arbitration agreement alleging the existence of
                                                  a written agreement to arbitrate a controversy and that a party to the
                                   5
                                                  agreement refuses to arbitrate that controversy, the court shall order the
                                   6              petitioner and the respondent to arbitrate the controversy if it determines
                                                  that an agreement to arbitrate the controversy exists.”
                                   7
                                              Plaintiff expressly stated in his motion, however, that he “does not seek to compel
                                   8
                                       arbitration in the absence of the court ordering Defendant to pay [Plaintiff’s] reasonable attorneys’
                                   9
                                       fees and costs related to the arbitration pursuant to CCP § 1281.97(b)(2), because in the absence of
                                  10
                                       such sanction Defendant is likely to engage in further delay tactics driving up Plaintiff’s fees and
                                  11
                                       costs.” Motion at 2. Similarly, Defendant states in its opposition that it would be “improper to
                                  12
Northern District of California




                                       order this case to arbitration without also ordering Goobich to pay his share of the arbitration
 United States District Court




                                  13
                                       fees.” Opposition at 3.
                                  14
                                              Nevertheless, the Court notes that the parties agree that they have a valid arbitration
                                  15
                                       agreement. Both parties claim to have been ready and willing to arbitrate until a dispute arose
                                  16
                                       over how to apportion arbitration fees and costs. Such a dispute is readily judicable by an arbitral
                                  17
                                       tribunal. Indeed, arbitrating both the fee dispute and the underlying claims may ultimately prove
                                  18
                                       quicker and more cost efficient than litigating in federal court. See Ardalan v. Macy’s Inc., No.
                                  19
                                       5:09-CV-04894, 2012 WL 2503972, at *1 (N.D. Cal. June 28, 2012) (“[The] twin advantages [of
                                  20
                                       speed and informality] are lauded by federal policy and make arbitration favorable for the many
                                  21
                                       private parties in resolving their disputes.”), aff'd sub nom. Ardalan v. Macy’s W., 577 F. App’x
                                  22
                                       680 (9th Cir. 2014).
                                  23
                                              Given the apparent willingness of the parties to arbitrate in accordance with their
                                  24
                                       undisputedly valid arbitration clause, and given “the strong federal policy favoring enforcement of
                                  25
                                       arbitration agreements,” the Court ORDERS the parties to show cause why the proceedings
                                  26
                                       should not be stayed pending arbitration. Fisher v. A.G. Becker Paribas Inc., 791 F.2d 691, 694
                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          10
                                         Case 5:19-cv-06771-EJD Document 53 Filed 08/28/20 Page 11 of 11




                                   1   (9th Cir. 1986) (citing Moses H. Cone Hospital v. Mercury Construction Corp., 460 U.S. 1, 24-25

                                   2   (1983)).

                                   3   IV.    CONCLUSION

                                   4          For the reasons stated above, the Court DENIES Plaintiff’s Motion for Default Judgment

                                   5   or, in the Alternative, to Compel Arbitration, and for Attorney’s Fees.

                                   6          The Court further ORDERS the parties to show cause why the proceedings should not be

                                   7   stayed pending arbitration. The parties shall file either a joint stipulation or separate responses to

                                   8   the Order to Show Cause by no later than September 11, 2020.

                                   9          IT IS SO ORDERED.

                                  10   Dated: August 28, 2020

                                  11                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                       Case No.: 5:19-cv-06771-EJD
                                  28   ORDER DENYING MOTION OF PLAINTIFF JOEL GOOBICH FOR DEFAULT JUDGMENT
                                       OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION, AND FOR ATTORNEYS’ FEES
                                                                          11
